—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Finnegan, J.), rendered May 2, 1995, convicting him of robbery in the first degree, robbery in the second degree, burglary in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentencing.
Ordered that the judgment is affirmed.
The defendant’s challenge to the court’s comments during jury selection is unpreserved for appellate review (see, CPL 470.05 [2]; People v Vargas, 88 NY2d 363, 381; People v Udzinski, 146 AD2d 245, 250).
The entirety of the court’s reasonable doubt charge ad*618equately conveyed the People’s burden to prove the defendant’s guilt beyond a reasonable doubt (see, People v Canty, 60 NY2d 830, 831; People v Thompson, 97 AD2d 554, 555; People v Ortiz, 92 AD2d 595; People v Patterson, 76 AD2d 891). Rosenblatt, J. P., Miller, Thompson and Santucci, JJ., concur.